 


114 HR 2180 IH: Local Task Forces on 21st Century Policing Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2180 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Ms. Norton introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize grantees of Department of Justice grants to set up task forces on policing in local communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Local Task Forces on 21st Century Policing Act of 2015. 2.Use of funds to establish task forcesSection 501(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended by adding at the end the following: 
 
(H)The establishment of a task force, composed of individuals with relevant experience or subject-matter expertise in law enforcement, civil rights, and civil liberties, which shall identify the best ways to create an effective partnership between law enforcement officers of a unit of local government and the community those officers serve that reduces crime and increases trust..   